Cochrane, J. (concurring in result) :
I agree with Mr. Justice Woodward in his construction and application of the law applicable to this case, except that I do not agree that the Commissioner of Education was without jurisdiction in respect to this controversy. I think he had jurisdiction. (Education Law [Consol. Laws, chap. 16; Laws of 1910, chap. 140], § 880, subds. 4, 7; People ex rel. Yale v. Eckler, 19 Hun, 609; People ex rel. Bowers v. Allen, 19 Misc. Rep. 464; Whitbeck v. Billings, 3 T. & C. 764.) Especially is that true in this case where the defendants appeared before the Commissioner and answered the appeal and submitted to his jurisdiction without objection. (People ex rel. Yale v. Eckler, supra.) But the statute (Education Law, § 881) confers on the Commissioner power “ to make all orders * * * proper or necessary to give effect to his decision.” Resort to an action in this court is, therefore, unnecessary and improper. Ample power resides with the Commissioner to enjoin obedience to his orders. (People ex rel. Bowers v. Allen, 19 Misc. Rep. 464, 466.) And if perchance under some circumstances resort to the plenary powers of this court might be necessary in order to enforce his orders, such appropriate remedy would not be a common-law action like this for the recovery of a money judgment. The plaintiff by resorting to such, an action has in reality abandoned the remedy which she invoked when she took her appeal to the Commissioner. We are not questioning or reviewing his decision within the meaning of the statute *672(§ 880), for the reason that such decision is not properly-involved in this action.
Therefore, I concur in the result.
Lyon, J., concurred.